[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The above matter is brought under the provisions of Section 22-357 of the General Statutes. The complaint alleges that the plaintiff, Carolyn Dixon, on November 29, 1985, was bitten on her nose by a dog owned by the defendant. The defendant admitted liability and the parties were heard on the issue of damages.
Said plaintiff, who was sixteen years old at the time, appears to the court to be an attractive young lady. She testified that the dog bit her nose, while she was bending over to pet it, and clung on for several seconds. She was taken to the emergency room of a local hospital, where the wound was stitched by a plastic surgeon. The plaintiff, as well as her mother, testified as to the detrimental effect of the altered appearance of the plaintiff on her emergent social life. She subsequently sought medical advice as to further repair, but was advised against it, as maximum improvement had been reached. The court would agree that a good result has been achieved; however, the plaintiff, subjectively, has experienced a considerable amount of anguish and embarrassment over her appearance since the incident.
The complaint lies in two counts — the first count for the injuries to the plaintiff, Carolyn Dixon, and the second for medical expenses incurred by her father, CT Page 7043 Eric Dixon.
The court awards damages for the plaintiff in the amount of $7,000 on the first count and awards damages to the plaintiff in the amount of $503.50 on the second count. Judgment may enter accordingly.
BURNS, J.